Citation Nr: 1241586	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  05-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for disorders of the feet, including plantar fasciitis. 

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for a stomach condition, diagnosed as gastroesophageal reflux disease (GERD), to include as secondary to medications used to control back pain. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to September 1994. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

As a preliminary matter, the Board notes that the Veteran also filed service connection claims for hearing loss and tinnitus in April 2004. The RO denied these claims in the September 2004 rating decision currently on appeal. The Veteran filed a timely notice of disagreement (NOD) with respect to these issues, and the RO issued a statement of the case (SOC) in August 2005. That same month, the Veteran submitted a timely substantive appeal (VA Form 9) in which he explicitly stated "I am not appealing issue #4 (Hearing lost and tinnitus)." 

The RO, for reasons unknown to the Board, continued to include the issues of entitlement to hearing loss and tinnitus on supplemental statements of the case (SSOCs) issued in February 2007 and February 2008 even though the Veteran submitted no additional information or evidence at any time on these issues during the remainder of the appellate period or at anytime thereafter.  The Board informed the Veteran in the May 2009 decision that those issues were not before the Board.  As the Veteran made clear he was abandoning his right to appeal these issues in the substantive appeal, and as the Veteran was informed those issues were not before the Board in the May 2009 decision, he has not been led to believe those issues are currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, these issues are not before the Board for appellate consideration at this time. 

However, the representative's inclusion of the issues of entitlement to service connection for hearing loss and tinnitus on the April 2009 informal hearing presentation (IHP) constitutes an attempt to reopen these service connection claims.  Thus, these issues are referred to the RO for appropriate action.

The Veteran's claims were previously before the Board in May 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA and Social Security Administration (SSA) records, as well as affording the Veteran VA examinations.  Although the Veteran's Social Security records and all outstanding VA treatment records were obtained, the VA examinations conducted in September 2009 and December 2009 were inadequate for the purposes for which they were administered.  As such, the matter was remanded again in July 2011.  Unfortunately, there has not been substantial compliance with the July 2011 remand directives and another remand is required.  

Meanwhile, the RO/AMC issued a rating decision in July 2010 in which it granted service connection for a pars defect with spondylolisthesis at L4-5, claimed as low back pain.  The RO/AMC evaluated the Veteran's low back disability as 20 percent disabling, effective April 30, 2004.  To date, the Veteran has not expressed disagreement with either the disability rating or the effective date assigned.  Accordingly, this issue is no longer before the Board for appellate consideration. 

The Veteran's representative further indicated in an April 2011 informal hearing presentation (IHP) that the Veteran was entitled to a 100 percent disability rating for his service-connected PTSD.  The Board construes this statement to be a claim for an increased rating for service-connected PTSD and refers it for any appropriate action.  

Due to the inadequacy of the most recent orthopedic examination of December 2011, the issues of (1)entitlement to service connection for bilateral plantar fasciitis; (2) entitlement to service connection for a left ankle disability; and (3) entitlement to service connection for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 
FINDING OF FACT

The Veteran's currently diagnosed gastroesophageal reflux disease (GERD) is etiologically related to the medications prescribed and used to manage his service-connected back disability.  


CONCLUSION OF LAW

A gastrointestinal disability, diagnosed gastroesophageal reflux disease (GERD), is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for GERD constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for GERD.  The Veteran asserts that the medications used to control pain associated with his service-connected back disability have either caused or aggravated his GERD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There was an amendment to the provisions of 38 C.F.R. § 3.310 that became effective on September 7, 2006, during the pendency of the Veteran's claim (which was filed in May 2004).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be warranted.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for any complaints, findings or diagnosis of GERD.  VA and private post-service treatment records show complaints of and/or treatment for GERD, beginning around 2003.  See treatment records dated October 2003, April 2004, October 2008, and VA's problem list.  

Given the current diagnosis of GERD, as well as the recent grant of service connection for a lumbar spine disability pursuant to a July 2010 rating decision, the question of secondary service connection must be addressed.  That is, whether the Veteran's GEERD is secondary to his use of prescribed medications for service-connected back pain.  

At a VA examination in February 2011, the examiner noted that the Veteran's STRs were negative for any signs of GERD.  The examiner also noted that the Veteran began driving trucks after service, gained significant weight, and was seen at the VA for arthritis, neuropathy and gout.  The examiner further noted that the Veteran began to have reflux symptoms and epigastric pain when he was placed on medication for his arthritis, neuropathy and gout in 2005; and, his symptoms were relieved with Ranitidine and then Omeprazole.  On examination, he continues to complain of reflux symptoms and a little heartburn.  He reportedly awakens 2 to 3 times per week coughing and choking secondary to regurgitation of food.  The examiner's assessment was that the Veteran had symptoms strongly suggestive of esophageal reflux, mainly nocturnal associated with regurgitation and possible aspiration.  The examiner explained that the symptoms did not start in service, but rather, they began in approximately 2005 when he began taking medications (NSAIDs) for pain.  Although the examiner specifically indicated that the Veteran's GERD had no correlation with his active duty service and did not start on active duty, the examiner did make clear that the Veteran's epigastric pain more likely than not was associated with NSAIS's given to him for his pain.  The examiner also noted that the Veteran's symptoms had resolved secondary to using the Omeprazole.  The examiner appears to conclude that the Veteran's GERD symptoms were initially brought on by the use of prescribed medication for back pain, but that eventually, his reflux symptoms became more likely due to obesity and less likely due to medication use.  

In sum, the examiner indicated that the Veteran's GERD began in approximately 2005 (based on a review of VA records), and that at that time, it was secondary to the use of medications prescribed for back pain.  The examiner suggests, however, that eventually, the Veteran's obesity played a larger role in the continuation of the reflux; however, he does not specify a particular time period when this transition took place, as it appears that it slowly developed over the years.  In any event, the examiner's opinion clearly indicates that the Veteran had a diagnosis of GERD in 2005, and that it was due, at that time, to the use of prescribed medications for back pain.  Although the source of the reflux may have changed over time; and, although the Veteran's reflux symptoms appear to be controlled with medication, the examiner's opinion provides a basis for finding a current disability of GERD at some point during the appeal period for purposes of establishing service connection.  The Veteran filed his claim of service connection for GERD in 2004, before the examiner indicated the Veteran developed GERD due to medications prescribed for pain.  

Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.

In this case, the Veteran had a diagnosis of GERD during the pendency of this appeal, and that diagnosis of GERD, was found by a competent medical professional to be caused by, or the result of, medications prescribed for a service-connected disability.  In light of the foregoing, the criteria are met for establishing service connection for GERD on a secondary basis.  Despite the fact that his GERD symptoms are currently controlled with the use of Ranitidine (generic for Zantac) and Omeprazole (generic for Prilosec).  The Veteran developed a disability as a result of a service-connected disability

In sum, the evidence shows there is a current disability, a service-connected disability, and evidence that establishes a connection between the service-connected back disability and the current diagnosis of GERD in satisfaction of the criteria stated in Wallin v. West, 11 Vet. App. 509 (1998).  Accordingly, service connection for GERD is warranted. 




ORDER

Service connection for GERD is granted.  


REMAND

The Veteran contends that his ankles caused him a lot of problems during service, and he believes that he has current ankle and foot disabilities as a result of service.  

The STRs reflect that the Veteran reported to sick call in October 1986 after having right foot pain for a period of four days.  He denied any injury or trauma to the right foot at that time.  The impression was musculoskeletal pain.  The Veteran was also treated at sick call in January 1994 for multiple abrasions and contusions to his feet bilaterally after fighting with a would-be car thief during an attempted carjacking.  The impression was multiple soft tissue injuries.  However, a June 1994 clinical evaluation and physical examination administered prior to discharge from service was negative for any evidence of bilateral plantar fasciitis or a bilateral ankle disability.

VA and private treatment records dating back to 2003 show that the Veteran has a bilateral lower extremity disorder, which has been variously diagnosed.  An October 2003 private discharge summary from Fort Sanders Regional Medical Center (FSRMC) notes that the Veteran presented to the emergency room with swelling of his left lower extremity which reportedly began at the ball of his foot and continued up his leg.  The Veteran denied trauma to the affected area, but stated that he had been working hard recently.  The examiner at first considered deep vein thrombosis as a possible cause of the pain and swelling, but after a negative examination and testing in that regard, the examiner opined that the Veteran had residuals of an ankle sprain.  

Approximately two months later, in December 2003, the Veteran sought private care from F. Bennett, M.D. for left ankle pain.  The Veteran indicated at that time that he was recently treated at FSRMC for the same symptoms and that he wanted a "second opinion."  Notably, the Veteran stated that he injured his left ankle after he "came down hard off a ladder" and experienced left ankle pain immediately thereafter.  X-rays of the left ankle were negative.  The impression was left ankle pain, status-post left ankle injury.  In January 2004, the Veteran was afforded a left ankle magnetic resonance imaging (MRI) scan.  The results were interpreted to show joint effusion compatible with an ankle sprain. 

The Veteran subsequently received physical therapy treatment at the Knoxville Orthopedic Center (KOC) for "chronic ankle syndrome."  In a March 2004 physical therapy treatment note, the Veteran was diagnosed as having bilateral plantar fasciitis.  An MRI scan administered in January 2004 was interpreted to show joint effusion compatible with history of ankle sprain.  No significant tendon or ligamentous abnormality was identified.  

A private nerve conduction study from March 2004 noted that the Veteran reportedly fell off a ladder in October 2003 and had a sprained ankle at that time.

At an April 2004 KOC examination, the examiner noted swelling and tenderness of both ankles.  The impression was left ankle sprain with secondary plantar fasciitis.

The Veteran returned to Dr. Bennett in April 2004 for a follow-up appointment.  He reported continued left foot pain.  The impression was plantar fasciitis, ankle effusion, and depression, among other conditions.  In August 2004, the Veteran also reported a five-day history of right foot and ankle pain, as well as continued left foot and ankle pain.  The impression was right foot and ankle strain, and chronic left foot pain, among other conditions. 

The Veteran sought additional care at the KOC in January 2005 after feeling a "pop" in his left foot.  X-rays of the left foot showed a proximal transverse fracture through the fifth metatarsal with a mild amount of comminution.  That same month, the Veteran underwent an outpatient surgical procedure in which a screw was inserted in the left proximal fifth metatarsal. 

A March 2005 VA outpatient treatment record indicates the Veteran suffered a fifth metatarsal fracture and had complaints of worsening pain with his foot.  In addition, it was noted that the Veteran sprained his ankle in October 2003 and his foot continued to be painful.  He was reportedly diagnosed with orthopedic disabilities including tarsal tunnel syndrome and chronic tendonitis.  

The Veteran presented to the FSRMC emergency room in May 2005 with complaints of bilateral foot pain and swelling.  The Veteran also indicated that he was treated for cellulitis on the right great toe approximately one week prior to this episode of care.  A right foot x-ray was interpreted to show fragmentation of the lateral sesamoid at the first metatarsophalangeal (MTP) joint.  The impression was chronic foot pain, foot (fungal) infection, and ankle sprains. 

In sum, the post-service treatment records reflected a diagnosis of and treatment for left ankle sprain (following a work-related accident), bilateral plantar fasciitis, right foot and ankle strain, a proximal transverse fracture through the left fifth metatarsal with a mild amount of comminution (which was surgically repaired), fragmentation of the lateral sesamoid at the first right metatarsophalangeal (MTP) joint, and bilateral ankle arthralgia.  See private and VA treatment records dated October and December 2003, January, March, April, and August 2004, January and May 2005, and September and December 2009.  

Based on the in-service injuries and the post-service diagnoses involving the ankles and feet, the matter was remanded in May 2009 to afford the Veteran a VA examination to obtain a medical opinion as to the likely etiology of any current foot and/or ankle disability.  The VA subsequently administered the examination in September 2009.  At the examination, the Veteran continued to complain of pain in the balls of his feet as well as the tops of each foot.  The Veteran also reported pain in the plantar fascial area as well as the ankles, left greater than right.  With regard to the onset of pain, he claims that the pain in the balls of his feet began coincident with marching in the service.  In addition to the pain, the Veteran also reports continued and persistent swelling in the feet and ankles.  He described the pain at the time of the examination as being sharp, reporting that "it feels like glass," and occurred with walking.  The examiner noted a review of the Veteran's claims file.  

The examiner indicated that a radiographic examination of the foot noted a small what appeared to be spur to the talonavicular, navicular cuneiform joint.  On the AP view, on the left side was a screw placed intramedullary to the left fifth metatarsal with changes to the cortex consistent with a healing fracture.  The right side appeared normal.  In the AP view, there was some evidence of metatarsus adductus bilaterally.  There was a bipartitie sesamoid on the left AP view.  Muscle tone and range of motion were normal.

The examiner concluded that neither the Veteran's bilateral ankle discomfort nor his bilateral plantar fascial symptoms were related to the in-service carjacking incident.  No rationale was provided to support this opinion.  

Similarly, VA administered a joints examination in December 2009.  The examination report contained the results of recent x-ray studies of both ankles.  The radiologist's findings, which were compared to the x-ray studies from September 3, 2009, included soft tissue swelling of the medial and lateral malleolus of the right and left ankle.  Early osteoarthritic changes at the talotibial joint anteriorly with spurring of the left ankle.  Small spurs at the left medial malleolus consistent with osteoarthritic change, and, minimal spurring at the medial malleolus and anterior tibia at the talotibial joint of the right ankle.  The diagnosis was bilateral ankle arthralgia associated with bilateral ankle sprain, as well as bilateral plantar fasciitis.  However, the examiner failed to provide an opinion about the relationship of these disabilities to the Veteran's period of service. 

At a December 2009 VA general medical examination, the examiner noted a review of the claims file, and indicated on the examination report that the Veteran injured his bilateral ankles as a truck driver following service in 2003.  It is unclear from the report whether the Veteran reported this history to the examiner or whether the examiner presumed this finding from a review of the record.  In the same report, the Veteran's plantar fasciitis diagnosis was listed, and it was noted that the date of onset was some time in the 1990's in relation to the car-jacking incident in service.  The examination report does not contain any final diagnoses or impressions, nor does it contain any medical opinion as to the likely etiology of either the claimed foot or ankle disabilities.  

A deferred rating decision issued in March 2010 indicated that the September 2009 VA foot examination was inadequate for evaluation purposes because no rationale was offered to support the opinion provided.  Although unclear from the evidence of record, it appears that an addendum to the December 2009 VA examination was created in VA's VISTA system, but the actual addendum is not included in the claims file.  

In a July 2011 remand, the Board requested the RO to attempt to retrieve the December 2009 addendum from VISTA.  The Board also explained, however, that regardless of whether this addendum can be obtained, the Veteran should be afforded new VA examinations to determine the nature and etiology of the Veteran's currently diagnosed bilateral foot and ankle disabilities and their relationship to service, if any.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes). 

In the July 2011 remand, the Board instructed the RO to schedule the Veteran for a VA examination to obtain an opinion as to the likely etiology of the Veteran's current foot and ankle disabilities.  The examiner was specifically asked to opine as to whether the Veteran's currently diagnosed foot and/or ankle disabilities (including any other bilateral foot and/or ankle disability diagnosed on examination) began in service, to include but not limited to his in-service treatment for foot pain in 1986 and/or injuries sustained as a result of the January 1994 carjacking attempt.  The examiner was also specifically requested to evaluate the Veteran's complaints of continuity of symptoms since discharge from service.  A complete rationale for all opinions was requested.  

VA administered a podiatric examination in December 2011.  The examiner indicated a complete review of the claims file and noted both the in-service injury and the post-service injury in 2003, as well as the left fifth toe fracture in 2005.  X-rays taken on the day of the examiner appeared unchanged from the last previous x-ray report.  Examination of the feet and ankles was essentially unremarkable.  The Veteran appeared in no distress and there was no evidence of discomfort.  The examiner's impression related to the Veteran's complaint of generalized foot pain bilaterally was that it was completely unrelated to the 1994 carjacking incident and there was no evidence of any residual disability related to the left foot injury.  Regarding the bilateral ankle disability, the examiner indicated that examination failed to show any evidence of residual disability related to the 1994 carjacking episode.  As such, the examiner failed to find any service connection with either the foot or the ankle area based on the examination as well as the review of the most current x-ray films.  

Unfortunately, the December 2011 VA examination is inadequate for the same reasons that the September 2009 VA examination was inadequate as noted on the prior remand of July 2011.  First and foremost, the December 2011 VA podiatrist provides no rationale for his opinions.  He merely states that the Veteran has no residual disability associated with the carjacking incident; however, that does not satisfy the remand directives.  The remand directives require the examiner to indicate what disabilities of the ankles and feet currently exist (or have existed at any point covered by this appeal) and then to opine as to whether any current disability is in any way related to service.  This would include an opinion as to whether the Veteran has a current disability which had its onset during service, regardless of whether it is in any way related to the carjacking incident.  To satisfy the remand directives, the medical opinion must, at the very least, address this issue.  

The Veteran has stated that the rigors of marching and other in-service overuse of his feet resulted in the onset of his current symptoms.  While the Veteran is competent to report his symptoms of pain and swelling, as these are observable symptoms, as a lay person, he does not possess the requisite medical qualifications to provide a medical opinion linking the current disabilities to service.  In other words, the Veteran is credible to report the onset of foot/ankle pain and swelling, but he is not competent to state that what symptoms first arose during service are the same manifestations of his currently diagnosed disabilities.  The examiners in September 2009 and December 2011 were specifically asked to provide opinions in response to these questions, but they focused only on the carjacking incident and post-service work injury from 2003.  Although the evidence of record shows a post-service left ankle injury in 2003, a medical opinion is still required to determine, for example, whether the Veteran developed an ankle disability in service, which weakened his ankles such that he was prone to post-service chronic ankle sprains, once of which appears to have occurred in 2003.  Simply opining as to whether the Veteran has residuals from the carjacking incident in service does not address all aspects of the Veteran's claim.  In sum, both examiners limited their opinions to whether the Veteran's current ankle and foot pain was a result of the carjacking incident or other documented incident in service, but they failed to consider the Veteran's reports of in-service onset of pain and swelling.  Also, the December 2011 examiner limited his opinion as to whether the Veteran had any residuals from the documented in-service events (the in-service treatment for foot pain in 1986 and the carjacking in 1994), and the examiner did not indicate if the Veteran's current foot and ankle disabilities had their onset during service, regardless of the lack of any residuals form the 1986 foot pain or 1994 carjacking incident.)  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 25, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from August 25, 2011.  If there are no VA medical records dated after August 25, 2011, this finding should be documented in the claims folder.  

In addition, an attempt should be made to obtain the December 2009 VA examination addendum/addenda which was scanned into VISTA. See VA medical record entitled addendum in Volume 3 of the claims folder, dated November 19, 2009, which states "please see vista imagining for scanned documents."  If it cannot be obtained, this finding should be documented in the claims folder. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After all additional treatment records have been received, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed bilateral foot and ankle disabilities.  The examiner should note in the examination report that the claims file and a copy of this remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed bilateral foot disability (including any other bilateral foot disability diagnosed on examination) began in or is related to his period of active service, to include but not limited to, his in-service treatment for foot pain in October 1986 and/or injuries sustained as a result of the January 1994 carjacking attempt.  In other words, the examiner should opine as to the likely etiology of the current foot disability.  

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed bilateral ankle disability (including any other bilateral ankle disability diagnosed on examination) began in or is related to his period of active service, to include but not limited to, his in-service treatment for foot pain in October 1986 and/or injuries sustained as a result of the January 1994 carjacking attempt.  In other words, the examiner should opine as to the likely etiology of the current foot disability.  

The diagnoses of record during the pendency of the Veteran's claim include plantar fasciitis, left proximal 5th metatarsal fracture, fragmentation of the lateral sesamoid at the right 1st MTP joint, chronic tendonitis, tarsal tunnel syndrome, and ankle sprain/strain.

The examiner should be aware that service connection may be established by means other than finding a nexus between the current disability and the carjacking incident, particularly because the Veteran has reported pain in his feet and ankles since service.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  In reaching this conclusion, the examiner is asked to comment on the significance of the Veteran's October 2003 work-related left foot injury, if any, and the likelihood of whether that injury is due to previously weakened ankles as a result of any injury or event in service.  Additionally, the examiner should address all of the Veteran's current foot and ankle disorders, and opine as to whether there is any relationship between the Veteran's foot and ankle disorders and whether they are related to service and/or to the service-connected back disorder.  A complete rationale for all stated opinions is required. 

3.  After the requested examination has been completed, the examination report(s) should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner. 

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


